Citation Nr: 1013313	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a laceration of the 
dorsum of the left hand secondary to residuals of a left 
fourth finger dislocation.

3.  Whether a September 2003 rating decision that reduced the 
rating for mechanical low back pain with lumbar strain, 
lumbar spondylosis, degenerative disc disease L4-5 and L5-S1 
to 20 percent was appropriate?

4.  Entitlement to an increased rating for mechanical low 
back pain with lumbar strain, lumbar spondylosis, 
degenerative disc disease L4-5 and L5-S1 prior to May 26, 
2006.

5.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with lumbar strain, lumbar 
spondylosis, degenerative disc disease L4-5 and L5-S1, from 
July 1, 2006.

6.  Entitlement to a rating in excess of 30 percent for 
tension headaches from July 26, 2003 to September 4, 2008.

7.  Entitlement to a rating in excess of 30 percent for 
tension headaches from September 4, 2008.

8.  What evaluation is warranted for right lower extremity 
radiculopathy associated with mechanical low back pain with 
lumbar strain, lumbar spondylosis, degenerative disc disease 
L4-5 and L5-S1 from February 14, 2008?

9.  Entitlement to a compensable rating for residuals of a 
left  fourth proximal interphalangeal joint dislocation.

10.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
October 1989. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2002 rating decision entitlement to an 
increased rating for mechanical low back pain with lumbar 
strain, lumbar spondylosis, degenerative disc disease L4-5 
and L5-S1 was denied.  The Veteran filed a timely notice of 
disagreement, but the RO did not issue a statement of the 
case until April 2006.  Thereafter, the claimant filed a 
timely substantive appeal.  Hence, the appellant perfected an 
appeal to the February 2002 rating denial, and the claim 
filed in August 2000 remains pending.  As a result, the 
appeal includes the question whether the September 2003 
rating decision that reduced the rating for mechanical low 
back pain with lumbar strain, lumbar spondylosis, 
degenerative disc disease L4-5 and L5-S1 to 20 percent was 
appropriate.

In January 2010, the appellant cancelled a hearing to be held 
in Washington, DC before a Veterans Law Judge.

The issues of entitlement to service connection for cervical 
spine, left shoulder, and left leg disabilities have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

All issues save for but the propriety of the September 2003 
reduction action, and entitlement to an increased rating for 
tension headaches prior to September 4, 2008, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The September 2003 rating decision, which reduced the 
rating for the Veteran's mechanical low back pain with lumbar 
strain, lumbar spondylosis, degenerative disc disease L4-5 
and L5-S1 to 20 percent, failed to comply with pertinent law 
and regulations.

2.  Prior to September 4, 2008, the claimant's headaches were 
not manifested by very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that reduced to 20 
percent the rating for mechanical low back pain with lumbar 
strain, lumbar spondylosis, degenerative disc disease L4-5 
and L5-S1 effective as of December 1, 2003, was improper and 
is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344 (2009).

2.  From July 26, 2003, to September 3, 2008, tension 
headaches did not meet the criteria for an evaluation greater 
than 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the September 2003 rating decision that reduced 
the rating for the lumbar spine disability to a 20 percent 
rate was appropriate?

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Governing law and regulations

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  

Under 38 C.F.R. § 3.344, the RO must find the following:  (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

When a veteran's disability rating is reduced by a RO without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

Analysis

In September 2003, the Veteran's back disorder had been 
evaluated as 40 percent disabling for more than five years 
given that the rating had been in effect from July 8, 1996, 
through November 30, 2003.  

In a May 27, 2003, letter, the Veteran was informed of a 
proposed reduction in the rating assigned his back disorder.  
He was afforded 60 days to respond.  Thereafter, the RO 
promulgated a rating decision on September 5, 2003, 
implementing the proposed reduction, effective from December 
1, 2003 
 
The reduction is void because the provisions of 38 C.F.R. 
§ 3.344 were not met.  In this respect, the rating decision 
reflects no suggestion of any consideration of 38 C.F.R. 
§ 3.344 at all.  The decision to reduce was not in accordance 
with law because the RO did not make a finding that the 
single VA compensation examination used as a basis for the 
reduction was as full and complete as the examination on 
which the 40 percent rating was established.  Further, there 
were no findings or discussion whether there was material 
improvement, and there were no findings that it was 
reasonably certain that the material improvement found would 
be maintained under the ordinary conditions of life.  

Therefore, the RO erred in its September 2003 rating action 
by reducing the 40 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293-5292 for the lumbar spine 
disability, to 20 percent disabling effective December 1, 
2003.  

In a July 2006 rating decision, the RO assigned a temporary 
100 percent evaluation from May 26, to June 30, 2006, 
pursuant to 38 C.F.R. § 4.30 based on post operative 
convalescence.  The restoration in this decision does not 
apply to the disability rating since July 1, 2006, because 
the change in the nature of the lumbar disability 
postoperatively.  Accordingly, the 40 percent evaluation 
assigned for mechanical low back pain with lumbar strain, 
lumbar spondylosis, degenerative disc disease L4-5 and L5-S1 
under 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 
5293-5292 is restored, effective from December 1, 2003, to 
May 25, 2006 only.  

While the Board restores the 40 percent rating because of 
VA's failure to follow its own regulations, this decision 
does not preclude the RO from reducing the Veteran's rating 
in the future if the evidence so warrants and provided that 
VA complies with the laws and regulations which govern VA 
compensation benefits.



2.  Entitlement to an increased rating for tension headaches 
prior to September 4, 2008, currently rated as 30 percent 
disabling.

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2004, May 2005, and May 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In March 2006 
correspondence, VA notified the Veteran of how VA determines 
the disability rating and effective date.  He was provided 
notice of the specific rating criteria used to evaluate the 
headache disability in the May 2008 correspondence.  The 
claim was readjudicated in June and September 2008 and July 
2009 supplemental statements of the case.  Thus, any timing 
error as to notice of how VA determines the disability rating 
and effective date and as to notice of the specific rating 
criteria was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Analysis

In August 1999, the RO granted entitlement to service 
connection for tension headaches and assigned a 30 percent 
disability rating.  Later in the February 2002 rating 
decision, the RO denied an increased rating for tension 
headaches.  The Veteran filed a timely notice of disagreement 
with that denial.  In a May 2003 rating decision, the RO 
again denied entitlement to an increased rating for tension 
headaches.  The appellant again filed a timely notice of 
disagreement with that denial.  In August 2003, the RO issued 
a statement of the case regarding the tension headaches 
claim.  The claimant did not, however, file a timely 
substantive appeal.  Therefore, the February 2002 and May 
2003 rating decisions are, in pertinent part, final.  
38 U.S.C.A. § 7105 (West 2002).  On July 26, 2004, the 
Veteran filed a new claim of entitlement to an increased 
rating for tension headaches.

Under Diagnostic Code 8100, a 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation is warranted for characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.

A review of the reports of August 2005 and February 2008 VA 
examinations, as well as a September 2005 statement of the 
Veteran's treating physician, Social Security Administration 
records, and VA treatment records dated from 2003 to 2008, 
shows that prior to September 4, 2008, the claimant's 
headaches were not manifested by very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.  

While the Veteran reported light sensitivity, eye strain, and 
difficulty with stress; see VA examination dated in August 
2005, he did not report nausea or vomiting.  Further, while 
his tension headaches reportedly required up to 30 minutes of 
bed rest at their very worst, and while they reportedly 
caused concentration problems, there is no competent medical 
evidence that tension headaches in and of themselves were so 
completely prostrating that they caused severe economic 
inadaptability.  Indeed, although the appellant was not 
working during the pertinent term, he was still able to do 
household chores even during flare-up, as reported at the 
February 2008 VA examination.  The latest examination report 
reflects that the claimant uses non-migraine pain medication 
for treatment.  Even though a June 2008 VA treatment record 
reflects that the Veteran's headache pain had worsened, a 
July 2008 VA treatment record shows a diagnosis of classical 
migraine without mention of intractable migraine.  

The Board acknowledges that a September 2006 VA treatment 
record shows that the claimant cannot work because of an 
array of mental and physical disabilities.  The Social 
Security Administration decision granting disability 
benefits, however, indicates that benefits were awarded due 
to cervical and lumbar degenerative disc disease, and visual 
disturbances.  There was no mention of a headache disorder.  
Therefore, the evidence preponderates against showing that 
tension headaches alone are productive of severe economic 
inadaptability.

The symptoms presented by the claimant's headache disorder 
are fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There 
is no evidence that this disorder at any time during the 
appellate term necessitated frequent hospitalization, or that 
this disability alone has caused a marked interference with 
employment.  The employment impairment from the headaches was 
addressed in detail in the previous paragraph.  Thus, the 
Board finds no evidence to indicate referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 
111 (2008).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The appeal is denied.


ORDER

Restoration of a 40 percent evaluation for mechanical low 
back pain with lumbar strain, lumbar spondylosis, 
degenerative disc disease L4-5 and L5-S1 is granted effective 
for the period from December 1, 2003, to May 25, 2006, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
tension headaches from July 26, 2003, to September 3, 2008, 
is denied.


REMAND

As noted in the Introduction, the Veteran's claim of 
entitlement to an increased rating for mechanical low back 
pain with lumbar strain, lumbar spondylosis, degenerative 
disc disease L4-5 and L5-S1 has been pending since August 
2000.  Hence, in light of the regulatory changes governing 
the rating of back disorders since August 2000, the 
appellant's claim of entitlement to an increased rating for 
radiculopathy of the right lower extremity is part of the 
underlying claim for an increased rating for the mechanical 
low back pain with lumbar strain, lumbar spondylosis, 
degenerative disc disease L4-5 and L5-S1.  Hence, the former 
claim is also before the Board.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under these circumstances, the regulation as it existed prior 
to the changes is applicable to the appellant's claim for the 
periods prior to and after the dates of the respective 
regulatory changes, and the revised regulations are 
applicable from the effective dates of the changes forward.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Although the RO included the old regulations in an April 2006 
statement of the case, the rating decision did not discuss 
their application, or explain why the new regulations were 
more favorable.  Therefore, the claims must be remanded for 
the RO to consider the claims of entitlement to an increased 
rating for mechanical low back pain with lumbar strain, 
lumbar spondylosis, degenerative disc disease L4-5 and L5-S1; 
and right lower extremity radiculopathy under the old 
regulations.  Finally, a new VA examination is warranted 
because the last examination is now over two years old.

In an August 2009 statement, the Veteran asserts that his 
headache disorder has worsened.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and a veteran's contention 
that the pertinent disability had increased in severity).  
Thus, another examination is warranted.

The Veteran claims that he has PTSD secondary to an in-
service motor vehicle accident.  His service treatment 
records show that he was in a motor vehicle accident in April 
1987 when his vehicle was struck from behind.  Therefore, 
that stressor has been verified.  Other claimed stressors 
regarding the appellant's assertion that he witnessed 
assaults have not been verified.  Finally, the appellant's 
discharge from active duty due to his abuse of illegal drugs 
is considered willful misconduct.  38 C.F.R. § 3.301 (2009).  

In light of the foregoing, a VA examination addressing 
whether the appellant's PTSD is due to the in-service motor 
vehicle accident alone is necessary.

In the February 2002 rating decision, the RO denied 
entitlement to a compensable rating for residuals of a left 
fourth proximal interphalangeal joint dislocation, and 
entitlement to service connection for laceration of the 
dorsum of the left hand secondary to the service-connected 
dislocation of the left fourth finger.  In August 2002, the 
Veteran submitted a notice of disagreement as to those 
denials.  In a September 2008 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  Later that month, the representative filed 
a VA Form 646 in which it was argued that the Veteran is 
unable to hold a job anymore because of his lumbar and 
headache disabilities.  The Board construes that document as 
a notice of disagreement as to the denial of entitlement to a 
total disability rating based on individual unemployability.  
As such, a statement of the case must be issued concerning 
these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

Finally, the Veteran is shown to receive regular treatment at 
the Hampton, Virginia, VA Medical Center.  The last medical 
document of record is dated September 3, 2008.  Recent VA 
treatment records need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any treatment 
records from Hampton, Virginia, VA 
Medical Center since September 2008.  Any 
such records should be associated with 
the Veteran's claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The Veteran should be afforded a VA 
orthopedic examination.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
spinal and peripheral nerve disabilities, 
the examiner is to provide a detailed 
review of the appellant's pertinent 
medical history, current complaints, and 
the nature and extent of any disability 
due to mechanical low back pain with 
lumbar strain, lumbar spondylosis, 
degenerative disc disease L4-5 and L5-S1; 
as well as right lower extremity 
radiculopathy.  A complete rationale for 
any opinions expressed must be provided.  
The VA examiner must append a copy of his 
or her curriculum vitae to the 
examination report.
 
3.  The Veteran should be afforded a VA 
neurologic examination.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
headache disabilities, the examiner is to 
provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and 
extent of any disability due to tension 
headaches.  The examiner must address 
whether the appellant actually suffers 
from migraine headaches.  If so, the 
examiner must address the frequency of 
any migraines, and whether they are 
completely prostrating.  The nature and 
severity of any tension headaches alone 
must be addressed.  A complete rationale 
for any opinions expressed must be 
provided.  The VA examiner must append a 
copy of his or her curriculum vitae to 
the examination report.

4.  The Veteran must be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that he 
has PTSD due to an April 1987 in-service 
motor vehicle accident.  The service 
treatment records show that the appellant 
was diagnosed with neck and back spasms 
following this accident.  The claims 
folder is to be made available to the 
examiner to review.  No other claimed 
stressor has been verified, and the 
appellant's in-service drug abuse is not 
a stressor for compensation purposes.  A 
complete rationale must be provided for 
any opinion offered.  The VA examiner 
must append a copy of his or her 
curriculum vitae to the examination 
report.

5.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the development requested is 
completed, the RO should review all 
examination reports and medical opinions 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the report or medical opinion 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate 
the claims of entitlement to an increased 
rating for mechanical low back pain with 
lumbar strain, lumbar spondylosis, 
degenerative disc disease L4-5 and L5-S1 
prior to May 26, 2006, to include their 
specific written consideration of the old 
and new criteria for rating spine 
disabilities; entitlement to an increased 
rating for the lumbar spine disability 
from July 1, 2006, with consideration of 
the old and new criteria for rating spine 
disabilities; entitlement to an increased 
evaluation for right lower extremity 
radiculopathy; entitlement to an 
increased rating for tension headaches 
from September 4, 2009; and entitlement 
to service connection for PTSD.  If any 
benefit is not granted, the Veteran and 
his representative must be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

8.  The RO must issue a statement of the 
case addressing the claims of entitlement 
to a compensable rating for dislocation 
of the fourth proximal interphalangeal 
joint of the left hand; entitlement to 
service connection for laceration of the 
dorsum of the left hand secondary to a 
left fourth finger dislocation; and 
entitlement to a total disability rating 
based on individual unemployability.  The 
Veteran is hereby informed that the Board 
may only exercise appellate jurisdiction 
over these matters if he perfects an 
appeal in a timely manner.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


